                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




May 6, 2021

VIA ECF

                                                                                                      5/7/2021
The Honorable Andrew L. Carter, Jr
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Thorne v. Argon Technologies, Inc., Case No.: 1:20-cv-09442-ALC


Dear Judge Carter:

We represent defendant Argon Technologies, Inc. (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, Braulio Thorne, we jointly and respectfully move this Court to stay all
case deadlines in this action for forty five (45) days, from May 6, 2021 to June 22, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)
                                                                       The stay is hereby GRANTED. The
                                                                       parties are directed to provide the
                                                                       Court a joint update about how they
                                                                       would like to proceed with the case no
                                                                       later than June 22, 2021.




                                                                                  Dated: 5/7/2021
